Citation Nr: 0914377	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from July 1969 to October 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.     

In her April 2006 substantive appeal, the appellant requested 
a Board hearing.  The appellant was notified of a scheduled 
video conference hearing in a letter dated in September 2007.  
Board records indicate that the appellant did not appear for 
the October 26, 2007 hearing; there has been no additional 
hearing request.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2004; metastatic bladder 
cancer was certified as the cause of death.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  The evidence of record does not demonstrate a causal 
relationship between the cause of the Veteran's death and his 
military service.  






CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the appellant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
appellant in correspondence dated in April 2004.  In that 
letter, the RO advised the appellant of what the evidence 
must show to establish entitlement to service connection for 
the cause of the Veteran's death.  The RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  

In a service connection claim, as is the appellant's claim 
for the Veteran's cause of death, VA is required to include 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that no 
further notice is needed in this case because the Board is 
denying the claim for service connection.  As such, no 
disability rating or effective date will be assigned as a 
result of this decision.  Therefore, VA is not required to 
provide this notice.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO attempted to obtain the Veteran's service 
medical records but made a formal finding of unavailability 
of those records in March 2006.  The RO obtained the 
Veteran's private treatment records from University of Iowa 
Clinic, Medical Associates Clinic and Hospice of Dubuque.  
The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal, and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.  

Merits of the Claim for Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d). 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R.      § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
 
The appellant contends that the cancer that resulted in the 
Veteran's death was caused by exposure to Agent Orange during 
active duty in the Republic of Vietnam.  The Veteran's death 
certificate reveals that he died in January 2004 at age 56.  
Metastatic bladder cancer was certified as the cause of 
death.  No autopsy was conducted.    

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).    

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 U.S.C.A. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs (Secretary), under the 
authority of the Agent Orange Act of 1991, Public Law No. 
102-4, 105 Stat. 11, and based on studies by the National 
Academy of Sciences, has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41, 442-449, and 61 Fed. Reg. 57, 586-589 (1996); 
Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999); Notice, 67 
Fed. Reg. 42, 600-08 (June 24, 2002); Notice, 72 Fed. Reg. 
32, 395-407 (June 12, 2007).  

The Veteran's DD 214 shows that he served in the Republic of 
Vietnam for one year and was assigned to the Naval Advisory 
Group.  Emergency medicine was his listed specialty.  He was 
in receipt of the National Defense Service Medal, Vietnam 
Service Medal and Vietnam Campaign Medal.  The Veteran is 
entitled to the presumption of herbicide exposure under 
38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran was not 
diagnosed with one of the diseases entitled to presumptive 
service connection listed in 38 C.F.R. § 3.309(e).  Further, 
the Board notes that since the Secretary has not specifically 
found a link between bladder cancer and herbicide exposure, 
this condition cannot be presumed to be due to Agent Orange 
exposure.      

The competent medical evidence also does not provide a direct 
basis for service connection.  A University of Iowa Clinic 
treatment note dated in December 2003 contains a summary of 
the Veteran's cancer history.  He had blood in his urine for 
three to four months, followed by one episode of pain lasting 
seven to eight hours.  This episode occurred in October 2003.  
Ten days later, he had another severe episode of pain and 
sought medical care.  A CAT scan showed a mass in the 
bladder, which was malignant and had spread to the liver.  
The Veteran reported smoking 11/2 packs of cigarettes daily for 
the past 40 years.  He also reported a history of chemical 
exposure from cleaning solvents for oil removal.  This 
evidence does not link the Veteran's cancer, diagnosed 33 
years after separation, to service. 

The Board has considered the appellant's statement concerning 
the nature and etiology of the Veteran's cancer.  Without 
medical training, laypersons, such as the appellant, are not 
competent to comment on medical matters such as date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  There are circumstances where lay evidence may be 
competent and sufficient to establish a diagnosis or medical 
etiology of a condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to diagnose and determine 
the etiology of cancer.  The appellant's statement offered in 
support of her claim is not competent medical evidence and 
does not serve to establish a medical nexus.

As there is no basis for establishing service connection for 
the Veteran's bladder cancer, there is no basis for a finding 
that a service-connected disability caused or contributed to 
cause his death.  Here, the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


